Citation Nr: 1110926	
Decision Date: 03/18/11    Archive Date: 03/30/11

DOCKET NO.  09-07 078A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a psychiatric disorder, other than posttraumatic stress disorder (PTSD).  


ATTORNEY FOR THE BOARD

A. L. Tarr, Law Clerk


INTRODUCTION

The Veteran served on active duty from August 1986 to August 1990. 

This appeal to the Board of Veterans' Appeals (Board) arose from a January 2008 rating decision in which the RO denied service connection for PTSD.  In March 2008, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in January 2009, and the Veteran filed a substantive appeal in February 2009.

The Board notes that, while the Veteran previously was represented by the North Carolina Division of Veterans Affairs (NCDVA) in February 2010, before certification of the appeal to the Board, the NCDVA revoked its power of attorney by way of a letter sent to VA and the Veteran.  As the Veteran has not obtained another representative, the Board now recognizes the Veteran as proceeding pro se in this appeal.

In May 2010, the Board denied the Veteran's claim for service connection for PTSD, and remanded the claim for a psychiatric disorder other than PTSD to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action, to include additional development of the evidence.  After completing the requested development, the AMC denied the claim (as reflected in an August 2010 supplemental SOC (SSOC)) and returned the matter remaining on appeal to the Board for appellate consideration.

As a final preliminary matter, the Board notes that, in a July 2009 statement, the Veteran requested that the RO reopen his previously denied claim for service connection for residuals of a left ankle strain, as well raised the matter of an increased rating for residuals of a right ankle strain.  It does not appear that these claims have yet been addressed by the RO.  As such, these matters are not properly before the Board, and are thus referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim remaining on appeal have been accomplished.

2.  No psychiatric disorder was shown in service, or for many years thereafter, and there is no competent evidence or opinion that there exists a medical relationship between a currently-diagnosed psychiatric disabily other than PTSD and the Veteran's military service.


CONCLUSION OF LAW

The criteria for service connection for a psychiatric disorder other than PTSD are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO, to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, in August 2007 and October 2007 pre-rating letters, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate the claim for service connection, what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA; these letters also provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations.  The January 2008 rating decision reflects the initial adjudication of the claim after issuance of this letter.  Hence, the August 2007 and October 2007 letters-which meet the content of notice requirements described in Dingess/Hartman and Pelegrini-also meet the VCAA's timing of notice requirement.  

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter remaining on appeal.  Pertinent medical evidence associated with the claims file consists of service, VA and private treatment records.  Also of record and considered in connection with the appeal are various written statements provided by the Veteran, and a statement by the Veteran's wife.  The Board also finds that no additional RO action to further develop the record in connection with the claim for service connection for a psychiatric disorder is warranted.

The Board acknowledges that the Veteran has not undergone VA examination to obtain a medical nexus opinion in connection with the remaining claim for service connection.  However, as explained in more detail below, a psychiatric disorder was not diagnosed until many years post service, and there is no medical suggestion whatsoever that any current psychiatric disability other than PTSD is related to service, as alleged.  As the current record does not reflect even a prima facie claim for service connection, VA is not required to have the Veteran undergo examination or to obtain a medical opinion in connection with this claim.  See 38 U.S.C.A. § 5103A(d); Wells v. Principi, 326 F. 3d. 1381, 1384 (Fed. Cir. 2003). See also Duenas v. Principi, 18 Vet. App. 512 (2004) (per curium).

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO/AMC, the Veteran has been notified and made aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter remaining on appeal, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Such a determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be presumed, for certain chronic diseases, such as a psychosis, to include major depression, which develop to a compensable degree (10 percent for psychoses) within a prescribed period after discharge from service (one year for psychoses), although there is no evidence of such disease during the period of service.  This presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Also, while the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree.  38 C.F.R. § 3.307(c).

Considering the pertinent evidence in light of the governing legal authority, the Board finds that the claim for service connection for a psychiatric disorder other than PTSD must be denied.  

First addressing the matter of current disability, the Board notes that the Veteran's private psychiatrist has only diagnosed the Veteran with PTSD.  The private medical records indicate that the Veteran's symptoms, such as depression and agitation, are attributable to the Veteran's PTSD.  However, the Board previously denied the Veteran's claim for service connection for PTSD in May 2010.


As for diagnoses of psychiatric disability other than PTSD, the Board notes that a September 2009 VA treatment report reflects Axis I diagnoses of anxiety and major depression, with noted paranoid and narcissistic features on Axis II.  However, there is no evidence to even suggest a nexus between any diagnosed Axis I psychiatric disabilityand the Veteran's military service.

A psychiatric disorder was not shown in service.  The Veteran's service treatment records reflect no treatment, evaluation, or diagnosis of a psychiatric disorder during service.  The report of the Veteran's November 1990 separation examination reflects a normal psychiatric evaluation.  

As noted, the first recorded diagnosis of a psychiatric disorder, other than PTSD, was not until September 2009, 19 years after service.  Clearly, such time period is well beyond the presumptive period for establishing service connection for major depression as a chronic disease.  See 38 C.F.R. §§ 3.307, 3.309.  The Board points out that the passage of many years between discharge from active service and the medical documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  

Moreover, there is no medical evidence of a nexus between any diagnosed psychiatric disability other than PTSD and service.  In the September 2009 VA treatment record, the examiner noted that the Veteran had a history of drug and alcohol abuse and lifelong difficulties with aggressive and anxious tendencies.  The VA examiner noted that the Veteran's military experience exacerbated these personality traits; however, he did not provide any support for this assertion, nor did he directly attribute any diagnosed psychiatric disability to the Veteran's service.  In fact, the examiner specifically stated that the Veteran's condition was not related to any traumatic events or episodes.  

Furthermore, as regards any direct assertions by the Veteran that an acquired psychiatric disorder other than PTSD had its origins in or is otherwise related to service, the Board finds that such assertions provide no basis for allowance of the claim.  As indicated above, this claim turns on the question of medical etiology of disability for which service connection is sought-a matter within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As the Veteran is not shown to be other than a layperson without appropriate medical training and expertise, he is not competent to render a probative (persuasive) opinion on such a medical matter.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Hence, the lay assertions in this regard have no probative value.

For all the foregoing reasons, the Board finds that the claim remaining on appeal must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as no competent, probative evidence supports a finding that a current psychiatric disability other than PTSD is medically related to service, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for an acquired psychiatric disorder other than PTSD is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


